Citation Nr: 0723216	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  02-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2002 rating decision 
issued by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.

The Board remanded the claim in August 2003 and September 
2004 for further development.  

A personal hearing was held before a Veterans Law Judge in 
March 2004 who is no longer employed at the Board.  A 
personal hearing was held before the undersigned Acting 
Veterans Law Judge in March 2007.

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's separation examination, dated in March 1954, 
the only service medical record of record, was negative for 
any lung or chest condition, and a chest X-ray taken at that 
time was negative.

In 1987, the veteran requested service connection for 
emphysema, among other conditions.  The veteran drew a line 
through the space provided for listing treatment in service.  
The veteran noted treatment from several physicians in 1986 
an 1987 in the space provided for listing treatment provided 
before, during, or after service.  An October 1983 medical 
report diagnosed right upper lobe pneumonia and chronic 
obstructive lung disease.  A Social Security Administration 
(SSA) disability determination noted that medical reports 
from October 1983 to January 1987 diagnosed severe emphysema.  
VA treatment records from 2000 note treatment for asthma.  

In statements and testimony, the veteran noted that he had 
breathing problems and allergies prior to service, but 
physicians did not diagnose a lung condition such as asthma.  
The physicians only told him to avoid certain allergens.  In 
service, he stated that he had to go on sick call one to 
three times per month due to breathing problems.  He also 
noted that he was never hospitalized, was only given aspirin, 
and medical personnel did not diagnose asthma.  He stated 
that asthma was first diagnosed after separation from service 
in 1955.  

Where, as here, the service medical records are presumed lost 
or destroyed, through no fault of the veteran, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule, is 
heightened.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This heightened duty includes the obligation to 
search for alternate medical records.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In an attempt to reconstruct the veteran's service medical 
records, the RO contacted the appropriate service department, 
and in July 2001, the response noted that additional records 
could not be obtained based on the information furnished.  
Another attempt to reconstruct the veteran service medical 
records by locating any unit sick call/morning reports, or 
Surgeon General's Office (SGO) records should be made.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be advised 
that he should submit or identify any 
evidence he has or is aware of, especially 
evidence proximate to service (from 1954 
to 1983), from either VA or non-VA 
(private) providers regarding any 
respiratory condition.  The veteran should 
be again advised that evidence proximate 
to service would be the most persuasive 
evidence available.

2.  The veteran should be afforded the 
opportunity to submit alternative 
evidence, to include buddy statements, 
photographs taken during service, letters 
written during service, or the like, and 
the veteran should be afforded the 
opportunity to identify any employment, 
insurance, or educational institution 
records, or any other records which might 
substantiate the veteran's contention he 
had a respiratory condition from 
separation from service in 1954 to 1983.

3.  The RO should contact the veteran and 
request that he provide information 
regarding any instance in service when he 
reported to sick call for a respiratory 
condition.  He should be informed that 
regarding each instance, he should provide 
the date, place, and his unit assignment.  
If additional information is provided, an 
attempt to reconstruct the veteran's 
service medical records from appropriate 
secondary sources (including sick/morning 
reports, and SGO reports) should be made.

4.  The RO should readjudicate the 
veteran's claim.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

